Citation Nr: 1142238	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased disability rating (evaluation) for service-connected intervertebral disk syndrome (IVDS) (lumbar spine disability), in excess of 
20 percent for the period from May 6, 2004, and in excess of 40 percent from February 8, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1959 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In a March 2005 decision, the Los Angeles RO granted an increased 20 percent rating for service-connected lumbar spine disability, effective May 6, 2004, the date of increased rating claim.  In a 
January 2006 decision, the Los Angeles RO continued the 20 percent rating.  

In February 2006, the Veteran entered a notice of disagreement (NOD) with the January 2006 rating decision.  Thereafter, in an August 2011 Supplemental Statement of the Case (SSOC), the Los Angeles RO granted a staged 40 percent rating for lumbar spine disability for the increased rating period beginning 
February 8, 2011, the date of a VA examination report.  Although the RO granted a higher 40 percent rating for lumbar spine disability for the increased rating period beginning February 8, 2011, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher increased disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the increased rating period from May 6, 2004 to April 11, 2007, the Veteran's service-connected lumbar spine disability manifested forward flexion of the thoracolumbar spine to greater than 30 degrees; for this period, forward flexion of the thoracolumbar spine was not to 30 degrees or less, and there was no favorable ankylosis of the entire thoracolumbar spine. 

2.  For the increased rating period from April 11, 2007, the Veteran's service-connected lumbar spine disability manifested forward flexion of the thoracolumbar spine to 30 degrees or less.

3.  For the increased rating period since April 11, 2007, the Veteran's service-connected lumbar spine disability did not manifest unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the increased rating period from May 6, 2004 to April 11, 2007, the criteria for an increased disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2011).

2.  For the increased rating period from April 11, 2007, the criteria for an increased disability rating of 40 percent for lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2011).

3.  For the increased rating period since April 11, 2007, the criteria for an increased disability rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in June 2004 that informed of the requirements needed to establish an increased evaluation for lumbar spine disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected lumbar spine disability.  VA provided the Veteran with examinations in April 2005, April 2007, February 2010, and February 2011.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining X-rays.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected lumbar spine disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine includes IVDS (DC 5243).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 
DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Lumbar Spine Increased Disability Rating

The Veteran is in receipt of a 20 percent rating for service-connected lumbar spine disability for the increased rating period from May 6, 2004 to February 8, 2011, and a rating of 40 percent thereafter, under the provisions of 38 C.F.R. 
§ 4.71a, DC 5243.

Increased Rating Period prior to April 11, 2007

For the increased rating period from May 6, 2004 to April 11, 2007, the Veteran's service-connected lumbar spine disability manifested forward flexion of the thoracolumbar spine to 70 degrees, and there was no favorable ankylosis of the entire thoracolumbar spine. 

The July 2004 VA examination of the spine reflects that the Veteran reported he suffered functional limitations of limited bending and walking, and that he experienced pain and stiffness in the low back.  The VA examiner noted no tenderness or spasm of the lumbar spine.  The VA examiner reported a history of no incapacitating episodes within the last 12 month period.  The diagnosis was degenerative joint disease (DJD) of the lumbar spine.

A VA range of motion (ROM) summary in July 2004 indicated that the Veteran's flexion was 0 to 85 degrees, with pain at 75 degrees.  Extension was 0 to 10 degrees, with pain at 5 degrees.  Right and left lateral flexion were 0 to 25 degrees, with pain at 20 degrees.  Right and left rotation were 0 to 30 degrees, with pain at the 25 degrees.  On repetitive use, the VA examiner opined that there was additional limitation of motion of 5 degrees flexion (to 70 degrees) due to pain.  There was also noted additional limitation on motion with repetitive use due to weakness and lack of endurance.

Based upon these findings, the Board finds the assignment of an increased rating in excess of 20 percent for lumbar spine disability is not warranted for the rating period prior to April 11, 2007, as the requirement of forward flexion of the thoracolumbar spine to 30 degrees or less was not met, and there was no favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5243.  Overall flexion was found to be 70 degrees.  The evidence also does not show that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician.  The evidence did show neurological impairment; however, the Veteran was provided a separate disability rating for the neurological symptoms.  

Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as stiffness in the spine, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the July 2004 VA examination report reflects specific findings of an additional limitation of flexion of 5 degrees with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the Board finds that, for the increased rating period prior to April 11, 2007, the criteria for a 
disability rating in excess of 20 percent have not been met.  38 C.F.R. §§ 4.3, 4.7. 

Increased Rating Period from April 11, 2007

The Board finds that, for the increased rating period from April 11, 2007, the Veteran's service-connected lumbar spine disability manifested flexion to 
10 degrees, but did not manifest unfavorable ankylosis of the entire thoracolumbar spine.

The April 2007 VA examination of the spine reflects that the Veteran reported he experienced pain and stiffness in the low back.  The VA examiner noted tenderness of the lumbar spine.  The diagnosis was IVDS of the lumbar spine.

A VA ROM summary in April 2007 indicated that the Veteran's flexion was 0 to 90 degrees, with pain at 10 degrees.  Extension was 0 to 20 degrees, with pain at 
5 degrees.  Right and left lateral flexion were 0 to 20 degrees, with pain at 
5 degrees.  Right and left rotation were 0 to 30 degrees, without pain.  On repetitive motion there was also noted fatigue, weakness, and lack of endurance.

The April 2007 private examination of the spine reflects that the Veteran reported he experienced pain and stiffness in the low back.  The private examiner noted no radicular symptoms, paresthesias, or weakness.  The diagnosis was DJD of the lumbar spine.

A private ROM summary in April 2007 indicated that the Veteran's flexion was 
0 to 30 degrees.  Extension was 0 to 10 degrees, with pain at 5 degrees.  Right and left lateral flexion were 0 to 10 degrees.  

The February 2010 VA examination of the spine reflects that the Veteran reported he suffered functional limitations of limited bending and walking, and that he experienced pain and stiffness in the low back.  The VA examiner noted no spasm of the lumbar spine, but did note tenderness.  The VA examiner reported normal curvature, no guarding, and no ankylosis of the thoracolumbar spine.  The diagnosis was IVDS of the lumbar spine.

A VA ROM summary in February 2010 indicated that the Veteran's flexion was 
0 to 60 degrees, with pain at 60 degrees.  Extension was 0 to 10 degrees, with pain at 10 degrees.  Right and left lateral flexion were 0 to 10 degrees, with pain at 
10 degrees.  Right and left rotation were 0 to 10 degrees, with pain at 10 degrees.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also noted additional limitation on motion with repetitive use due to weakness and lack of endurance.

The February 2011 VA examination of the spine reflects that the Veteran suffered functional limitations of limited prolonged bending and walking.  The Veteran reported that he experienced pain and stiffness in the lower back.  The Veteran reported he did not experience lumbar spine spasm.  The VA examiner reported tenderness of the lumbar spine.  The diagnosis was IVDS of the lumbar spine.   

A VA ROM summary in February 2011 indicated that the Veteran's flexion was 
0 to 30 degrees, with an endpoint of pain.  Extension was 0 to 8 degrees, with an endpoint of pain.  Right and left lateral flexion were 0 to 12 degrees, with an endpoint of pain.  Right and left rotation were 0 to 10 degrees, with an endpoint of pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also noted additional limitation on motion with repetitive use due to weakness and lack of endurance.  The VA examiner noted guarding, but no ankylosis of the thoracolumbar spine.  

Based upon these findings, the Board finds the assignment of an increased rating of 40 percent for lumbar spine disability is warranted for the period from 
April 11, 2007, as the requirement of forward flexion of the thoracolumbar spine 
30 degrees or less has been met.  38 C.F.R. § 4.71a, DC 5243.  The Board further finds the assignment of a rating in excess of 40 percent for lumbar spine disability is not warranted, as the requirement of unfavorable ankylosis of the entire thoracolumbar spine has not been met at any time during the increased rating period since April 11, 2007.  38 C.F.R. § 4.71a, DC 5243.  Overall flexion was found to be 10 degrees.  The evidence also does not show that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician.  The evidence did show neurological impairment; however, the Veteran was provided a separate disability rating for the neurological symptoms.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as limited bending and walking, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the February 2010 VA examination report reflects specific findings of no additional limitation of flexion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The February 2011 VA examination reports reflect no additional limitation of motion on repetitive use.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

For these reasons, the Board finds that, for the increased rating period from 
April 11, 2007, the criteria for a 40 percent disability rating have been met.  
38 C.F.R. §§ 4.3, 4.7.  The Board further finds that the weight of the evidence is against a finding of an increased rating in excess of 40 percent for lumbar spine disability for the period since April 11, 2007.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b);
 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected lumbar spine disability.  The schedular criteria for rating the lumbar spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected lumbar spine disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  
38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for lumbar spine disability, in excess of 20 percent for the period from May 6, 2004 to April 11, 2007 is denied; of 40 percent for the period from April 11, 2007 is granted; and in excess of 40 percent for the period since April 11, 2007 is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


